DETAILED ACTION
Election/Restrictions
1.        Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 are drawn to a system for obtaining an optical refraction of an optical devices, classified in A61B3/0325.
II. Claims 9-17 are drawn to an optical suitable for attachment to a smartphone, classified in A61B 3/14.
II. Claims 18-23 are drawn to an optical scope in communication with a personal attachment device, classified in A61B 3/103.
The inventions are independent or distinct, each from the other because:
Group I has at least a refracting optical scope used to observe pattern generated upon a display of a device ; the scope comprising a first lens , the first lens disposed with a scope and closest to the display, the first lens comprising an aspheric lens, the scope comprising a second lens , the second lens disposed with a scope at an closest to the optical device , the second lens comprising a double convex lens , the scope comprising a third lens , the third lens disposed within the scope at an and closest to the optical device , the third lens comprising a double convex lens , that group II and II  do not have.
Group II has at least an optical device suitable for attachment to a smartphone positioning the optical device over a screen of the personal electronic device , the optical device comprising  a colored second l;ens and a colored third lens , a slit place defining a first slit void within sight lines of the second lens and the slit place defining a second slit within sight lines of the third lens, using the user generated position of 
Group III has at least using electronic device to project two images to a distal end of the personal electronic device , using the personal electronic device to record user inputted rotation of the frame and using the personal electronic device to record alignment data of the two images, a wireless transmission channel between the personal electronic device and the optical device , a housing , the housing comprising controls , the controls in communication with a frame , the personal electronic device calculating the users a refraction error based upon recorded rotation of the frame and the images alignment data , that groups I and II do not have.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
2.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/15/2020